DEMAND MEDIA, INC. 2010 INCENTIVE AWARD PLAN

RESTRICTED STOCK AWARD GRANT NOTICE AND
RESTRICTED STOCK AWARD AGREEMENT
Demand Media, Inc., a Delaware corporation, (the “Company”), pursuant to its
2010 Incentive Award Plan (the “Plan”), hereby grants to the individual listed
below (the “Participant”), in consideration of the mutual agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the number of shares of the
Company’s Common Stock set forth below (the “Shares”). This Restricted Stock
award is subject to all of the terms and conditions as set forth herein and in
the Restricted Stock Award Agreement attached hereto as Exhibit A (the
“Restricted Stock Agreement”) (including without limitation the Restrictions on
the Shares set forth in the Restricted Stock Agreement) and the Plan, each of
which are incorporated herein by reference. Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this
Restricted Stock Award Grant Notice (the “Grant Notice”) and the Restricted
Stock Agreement.
Participant:
[_________________________________________]
Grant Date:
[_________________________________________]
Total Number of Shares of Restricted Stock:
[______________________] Shares
Vesting Commencement Date:
 
[_________________________________________]
Vesting Schedule:
[_________________]



By his or her signature and the Company’s signature below, the Participant
agrees to be bound by the terms and conditions of the Plan, the Restricted Stock
Agreement and this Grant Notice. The Participant has reviewed the Restricted
Stock Agreement, the Plan and this Grant Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of this Grant Notice, the Restricted Stock
Agreement and the Plan. The Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator of
the Plan upon any questions arising under the Plan, this Grant Notice and/or the
Restricted Stock Agreement. If the Participant is married, his or her spouse has
signed the Consent of Spouse attached to this Grant Notice as Exhibit B.
Demand Media, INC.:    Holder:
PARTICIPANT:
By:
                
By:
                
Print Name:
 
Print Name:
 
Title:
 
  
 
Address:
 
Address:
 
 
 
 
 




--------------------------------------------------------------------------------




EXHIBIT A
TO RESTRICTED STOCK AWARD GRANT NOTICE

Demand Media, INC. RESTRICTED STOCK AWARD AGREEMENT
Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Award Agreement (the “Agreement”) is attached,
Demand Media, Inc., a Delaware corporation (the “Company”) has granted to the
Participant the number of shares of Restricted Stock (the “Shares”) under the
Demand Media, Inc. 2010 Incentive Award Plan, as amended from time to time (the
“Plan”), as set forth in the Grant Notice.
ARTICLE I.
GENERAL


1.1Incorporation of Terms of Plan. The Award is subject to the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
ARTICLE II.
AWARD OF RESTRICTED STOCK


2.1Award of Restricted Stock.
(a)Award. In consideration of the Participant’s past and/or continued employment
with or service to the Company or its Affiliates, and for other good and
valuable consideration which the Administrator has determined exceeds the
aggregate par value of the Common Stock subject to the Award (as defined below),
as of the Grant Date, the Company issues to the Participant the Award described
in this Agreement (the “Award”). The number of Shares subject to the Award is
set forth in the Grant Notice. The Participant is an Employee, Director or
Consultant of the Company or one of its Affiliates.
(b)Book Entry Form; Certificates. At the sole discretion of the Administrator,
the Shares will be issued in either (i) uncertificated form, with the Shares
recorded in the name of the Participant in the books and records of the
Company’s transfer agent with appropriate notations regarding the restrictions
on transfer imposed pursuant to this Agreement, and upon vesting and the
satisfaction of all conditions set forth in Sections 2.2(b) and 2.2(d) hereof,
the Company shall remove such notations on any such vested Shares in accordance
with Section 2.2(e) below; or (ii) certificated form pursuant to the terms of
Sections 2.1(c), (d) and (e) below.
(c)Legend. Certificates representing Shares issued pursuant to this Agreement
shall, until all Restrictions (as defined below) imposed pursuant to this
Agreement lapse or shall have been removed and the Shares shall thereby have
become vested or the Shares represented thereby have been forfeited hereunder,
bear the following legend (or such other legend as shall be determined by the
Administrator):
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF A RESTRICTED
STOCK AWARD AGREEMENT, BY AND BETWEEN DEMAND MEDIA, INC. AND THE REGISTERED
OWNER OF SUCH SHARES, AND SUCH SHARES MAY NOT BE, DIRECTLY OR INDIRECTLY,
OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE
DISPOSED OF UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT TO THE PROVISIONS OF SUCH
AGREEMENT.”
(d)Escrow. The Secretary of the Company or such other escrow holder as the
Administrator may

A-1

--------------------------------------------------------------------------------




appoint may retain physical custody of any certificates representing the Shares
until all of the Restrictions on transfer imposed pursuant to this Agreement
lapse or shall have been removed; in such event, the Participant shall not
retain physical custody of any certificates representing unvested Shares issued
to him or her. The Participant, by acceptance of the Award, shall be deemed to
appoint, and does so appoint, the Company and each of its authorized
representatives as the Participant’s attorney(s)-in-fact to effect any transfer
of unvested forfeited Shares (or Shares otherwise reacquired by the Company
hereunder) to the Company as may be required pursuant to the Plan or this
Agreement and to execute such documents as the Company or such representatives
deem necessary or advisable in connection with any such transfer.
(e)Removal of Notations; Delivery of Certificates Upon Vesting. As soon as
administratively practicable after the vesting of any Shares subject to the
Award pursuant to Section 2.2(b) hereof, the Company shall, as applicable,
either remove the notations on any Shares subject to the Award issued in book
entry form which have vested or deliver to the Participant a certificate or
certificates evidencing the number of Shares subject to the Award which have
vested (or, in either case, such lesser number of Shares as may be permitted
pursuant to Section 11.2 of the Plan). The Participant (or the beneficiary or
personal representative of the Participant in the event of the Participant’s
death or incapacity, as the case may be) shall deliver to the Company any
representations or other documents or assurances required by the Company. The
Shares so delivered shall no longer be subject to the Restrictions hereunder.
2.2Restrictions.
(a)Forfeiture. Any Award which is not vested as of the date of the Participant’s
Termination of Service (after taking into consideration any accelerated vesting
and lapsing of Restrictions which may occur in connection with such Termination
of Service (if any)) shall thereupon be forfeited immediately and without any
further action by the Company. For purposes of this Agreement, “Restrictions”
shall mean the restrictions on sale or other transfer set forth in Section 3.2
hereof and the exposure to forfeiture set forth in this Section 2.2(a).
(b)Vesting and Lapse of Restrictions. Subject to Section 2.2(a), the Award shall
vest and Restrictions shall lapse in accordance with the vesting schedule set
forth in the Grant Notice (rounding down to the nearest whole Share).
(c)Tax Withholding. The Company or its Affiliates shall be entitled to require a
cash payment (or to elect, or permit the Participant to elect, such other form
of payment determined in accordance with Section 11.2 of the Plan) by or on
behalf of the Participant and/or to deduct from other compensation payable to
the Participant any sums required by federal, state or local tax law to be
withheld with respect to the grant or vesting of the Award or the lapse of the
Restrictions hereunder. [In satisfaction of the foregoing requirement with
respect to the grant or vesting of the Award or the lapse of the Restrictions
hereunder, unless otherwise determined by the Company, the Company or its
Affiliates shall withhold Shares otherwise issuable under the Award having a
fair market value equal to the sums required to be withheld by federal, state
and/or local tax law. The number of Shares which shall be so withheld in order
to satisfy such federal, state and/or local withholding tax liabilities shall be
limited to the number of shares which have a fair market value on the date of
withholding equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state and/or local tax purposes
that are applicable to such supplemental taxable income.] Notwithstanding any
other provision of this Agreement (including without limitation Section 2.1(b)
hereof), the Company shall not be obligated to deliver any new certificate
representing Shares to the Participant or the Participant’s legal representative
or to enter any such Shares in book entry form unless and until the Participant
or the Participant’s legal representative shall have paid or otherwise satisfied
in full the amount of all federal, state and local taxes applicable to the
taxable income of the Participant resulting from the grant or vesting of the
Award or the issuance of Shares hereunder.
(d)Conditions to Delivery of Shares. Subject to Section 2.1 above, the Shares
deliverable under this Award may be either previously authorized but unissued
Shares, treasury Shares or Shares purchased on the open market. Such Shares
shall be fully paid and nonassessable. The Company shall not be required to
issue or deliver any Shares under this Award prior to fulfillment of all of the
following conditions:
(i)The admission of such Shares to listing on all stock exchanges on which the
Common Stock

A-2

--------------------------------------------------------------------------------




is then listed;
(ii)The completion of any registration or other qualification of such Shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable;
(iii)The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable;
(iv)The receipt by the Company or its Affiliates of full payment of any
applicable withholding tax;
(v)The lapse of such reasonable period of time following the grant of this Award
as the Administrator may from time to time establish for reasons of
administrative convenience; and
(vi)The lapse of all Restrictions with respect to the Shares.
Notwithstanding the foregoing, the issuance of such Shares shall not be delayed
if and to the extent that such delay would result in a violation of Section 409A
of the Code. In the event that the Company delays the issuance of such Shares
because it reasonably determines that the issuance of such Shares will violate
federal securities laws or other applicable law, such issuance shall be made at
the earliest date at which the Company reasonably determines that issuing such
Shares will not cause such violation, as required by Treasury Regulation Section
1.409A-2(b)(7)(ii).
(e)To ensure compliance with the Restrictions, the provisions of the charter
documents of the Company, and/or state and federal securities and other laws and
for other proper purposes, the Company may issue appropriate “stop transfer” and
other instructions to its transfer agent with respect to the Restricted Stock.
The Company shall notify the transfer agent as the Restrictions lapse.
2.3Consideration to the Company. In consideration of the grant of the Award by
the Company, the Participant agrees to render faithful and efficient services to
the Company or its Affiliates.
ARTICLE III.
OTHER PROVISIONS
3.1 Section 83(b) Election. If the Participant makes an election under Section
83(b) of the Code to be taxed with respect to the Restricted Stock as of the
date of transfer of the Restricted Stock rather than as of the date or dates
upon which the Participant would otherwise be taxable under Section 83(a) of the
Code, the Participant hereby agrees to deliver a copy of such election to the
Company promptly after filing such election with the Internal Revenue Service.
3.2Restricted Stock Not Transferable. Until the Restrictions hereunder lapse or
expire pursuant to this Agreement and the Shares vest, the Restricted Stock
(including any Shares received by holders thereof with respect to Restricted
Stock as a result of stock dividends, stock splits or any other form of
recapitalization) shall be subject to the restrictions on transferability set
forth in Section 11.3 of the Plan; provided, however, that this Section 3.2
notwithstanding, with the consent of the Administrator, the Shares may be
transferred to one or more Permitted Transferees, subject to and in accordance
with Section 11.3 of the Plan.
3.3Rights as Stockholder. Except as otherwise provided herein, upon the Grant
Date, the Participant shall have all the rights of a stockholder with respect to
the Shares, subject to the Restrictions herein, including the right to vote the
Shares and the right to receive any cash or stock dividends paid to or made with
respect to the Shares.  
3.4Not a Contract of Service. Nothing in this Agreement or in the Plan shall
confer upon the Participant any right to continue to serve as an employee or
other service provider of the Company or any of its Affiliates or shall
interfere with or restrict in any way the rights of the Company and its
Affiliates, which rights are hereby expressly

A-3

--------------------------------------------------------------------------------




reserved, to discharge or terminate the services of the Participant at any time
for any reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written agreement between the Company or an Affiliate
and the Participant.
3.5Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
3.6Conformity to Securities Laws. The Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Award is granted, only in such a manner as to conform to
such laws, rules and regulations. To the extent permitted by applicable law, the
Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.
3.7Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board, provided, however, that, except as may otherwise be provided by the Plan,
no amendment, modification, suspension or termination of this Agreement shall
adversely affect the Award in any material way without the prior written consent
of the Participant.
3.8Notices. Notices required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees prepaid,
addressed to the Participant to his address shown in the Company records, and to
the Company at its principal executive office.
3.9Successors and Assigns. The Company or any Affiliate may assign any of its
rights under this Agreement to single or multiple assignees, and this Agreement
shall inure to the benefit of the successors and assigns of the Company and its
Affiliates. Subject to the restrictions on transfer herein set forth, this
Agreement shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.
3.10Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, the Plan, the Award and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
3.11[Full Satisfaction;] Entire Agreement. [This Award is made in full and final
satisfaction of the Company’s and its Affiliates’ obligations arising under
Section [__] of [__].] The Plan, the Grant Notice and this Agreement constitute
the entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and its Affiliates and the
Participant with respect to the subject matter hereof.
3.12Limitation on the Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. The Plan, in and of itself, has no
assets. The Participant shall have only the rights of a general unsecured
creditor of the Company and its Affiliates with respect to amounts credited and
benefits payable, if any, with respect to the Shares issuable hereunder.





A-4

--------------------------------------------------------------------------------




exhibit B
TO RESTRICTED STOCK AWARD GRANT NOTICE

CONSENT OF SPOUSE
I, ____________________, spouse of _______________, have read and approve the
foregoing Restricted Stock Award Agreement (the “Agreement”). In consideration
of issuing to my spouse the shares of the common stock of Demand Media, Inc. set
forth in the Agreement, I hereby appoint my spouse as my attorney-in-fact in
respect to the exercise of any rights under the Agreement and agree to be bound
by the provisions of the Agreement insofar as I may have any rights in said
Agreement or any shares of the common stock of Demand Media, Inc. issued
pursuant thereto under the community property laws or similar laws relating to
marital property in effect in the state of our residence as of the date of the
signing of the foregoing Agreement.
Dated: _______________, _____        
Signature of Spouse









B-1